DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/10/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-11, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Mang et al. (20100218385) in view of Abe (JP 2018126864)
Regarding claim 1. Mang teaches a power tool [fig 1], comprising: a body housing [2] including a first grip [45], 5an inlet facing a front surface of the first grip [42 faces 45], a first outlet [36], and a second outlet [35];  
a brushless motor [5, ¶21] held on the body housing and including a rotational shaft [34]; 
an output unit [means for reciprocating the cutting blade between 7 and 9, ¶22] supported on the body housing in a reciprocable manner;  
10a power transmission mechanism [7] located between the brushless motor and the output unit in the body housing to transmit rotational motion of the rotational shaft to the output unit; 
a controller held [23] on the body housing to control the brushless motor; 
and a fan held [54] on the body housing [i.e. secured in the housing] and mounted on the rotational shaft, 
and a second outlet blow for cooling the controller and being discharged through the second outlet [¶40].
While Mang teaches wherein the body housing is configured to divide air drawn through the inlet and having 15cooled the brushless motor into a first outlet blow [53, ¶40] and being discharged through the first outlet.  However, Mang does not explicitly mention air flow use to cool the brushless motor is use to for cooling the power transmission mechanism. 
Whereas Abe teaches channeling cooling air to the gear set [paragraph pulled from English translation. 
“…Sent to the side. Since the control circuit board 58 is accommodated in the case 59, the heat generated in the control circuit board 58 is radiated through the case 59 and is effectively cooled by the cooling air. Most of the cooling air sent to the gear housing 7 side is blown into the blade case 8 and merged with the air flow generated by the rotation of the saw blade 4 to form the exhaust formed on the right side surface of the blade case 8…”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to drive air flow to the transmission mechanism of Mang as suggested by Abe in order to reduce excessive heat in the gear set which can prolong the life span of the power tool.

Regarding claim 2. Mang as modified teaches the power tool according to claim 1, wherein 39Our Ref.: US193247P the controller is located below the fan [23 is below 54 Mang].  

Regarding claim 4. Mang as modified teaches the power tool according to claim 1, wherein the first outlet is adjacent to a side surface of a front portion of the power transmission 10mechanism [Mang see 35 adjacent to 7].  

Regarding claim 5. Mang as modified teaches the power tool according to claim 1, wherein the body housing includes a bulge protruding outward [Mang see fig 8 bulge portion 47], and the bulge has the first outlet.  

Regarding claim 57. Mang as modified teaches the power tool according to claim 1, further comprising: a battery mount [14] on which a battery is mountable to power the brushless motor, wherein the second outlet is located below and in front of the battery mount [¶25].  

Regarding claim 10. Mang as modified teaches the power tool according to claim 1, wherein the body housing includes a cover [4 Mang], and  41Our Ref.: US193247P the cover has the first outlet.  
Regarding claim 11. Mang as modified teaches the power tool according to claim 1, wherein the power transmission mechanism is a reciprocating conversion mechanism configured to 5convert rotational motion of the rotational shaft into reciprocating motion and transmit the reciprocating motion to the output unit, and the output unit receives a blade having an edge [¶22 Mang].  

Regarding claim 1016. Mang as modified teaches the power tool according to claim 2, wherein the body housing includes a bulge protruding outward, and the bulge has the first outlet [see bulges on fig 6 next to 47 and 48 Mang].  

Regarding claim 18. Mang as modified teaches the power tool according to claim 4, wherein the body housing includes a bulge protruding outward, and  43Our Ref.: JS193247P the bulge has the first outlet [see bulges on fig 6 next to 47 and 48 Mang].  


Allowable Subject Matter
Claims 3,6,8-9,12-15,17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839